The judgment of the district court was made to draw interest at the rate of 8 per cent. per annum from the date it was rendered. It appears this was error. Under the provisions of section 1008, Rev. Laws 1910, all judgments not rendered on a contract in which a higher rate of interest is specified shall bear interest at the rate of 6 per cent. per annum from the date *Page 264 
rendered, and to that extent the judgment of the lower court will be modified, but in all other respects affirmed, and the petition for rehearing denied.